     Case 3:20-cv-00851-JAH-MSB Document 21 Filed 07/02/20 PageID.121 Page 1 of 5

1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11    AMERICAN WAVE MACHINES, INC.,                      Case No.: 20cv851-JAH(MSB)
12
                                        Plaintiff,       ORDER:
13
      v.                                                 (1) GRANTING JOINT MOTION TO
14
                                                         CONTINUE EARLY NEUTRAL
      BAREFOOT SKI RANCH, et al.,
15                                                       EVALUATION CONFERENCE, CASE
                                    Defendants.          MANAGEMENT CONFERENCE, AND
16
                                                         RELATED DEADLINES [ECF NO. 20];
17
                                                         (2) CONVERTING EARLY NEUTRAL
18
                                                         EVALUATION CONFERENCE AND CASE
19                                                       MANAGEMENT CONFERENCE TO VIDEO
                                                         CONFERENCES;
20
21                                                       AND
22
                                                         (3) ISSUING UPDATED PROCEDURES
23
24
25         On June 30, 2020, the parties filed a document entitled a “Joint Motion to Stay.”
26   (ECF No. 20.) The parties state that they “are actively engaged in settlement
27   negotiations, and are motivated to resolve this dispute prior to a nationally-televised
28   surfing event at the BSR Resort scheduled for the weekend of July 21-22, 2020.” (Id. at
                                                     1
                                                                                  20cv851-JAH(MSB)
     Case 3:20-cv-00851-JAH-MSB Document 21 Filed 07/02/20 PageID.122 Page 2 of 5

1    2.) They ask the Court “to stay the proceedings in this action for a period of two weeks,
2    and reset the deadlines in the Order for ENE Conference . . . .” (Id.)
3             The Court interprets the joint motion as the motion to continue the Early Neutral
4    Evaluation Conference (“ENE”) and Case Management Conference (“CMC”), as well as
5    all related dates by at least two weeks. Having reviewed the joint motion, the Court
6    finds good cause and CONTINUES the ENE and CMC currently set for August 3, 2020, at
7    9:30 a.m., until August 19, 2020, at 9:30 a.m. The Court also CONTINUES all related
8    deadlines as follows:
9
10                                      Current Deadline                  New Deadline
11       ENE Statements Due             July 27, 2020                     August 12, 2020
12       Meet and confer pursuant       July 20, 2020                     August 5, 2020
13       to Fed. R. Civ. P. 26(f)
14       File Joint Discovery Plan      July 27, 2020                     August 12, 2020
15       Exchange initial disclosures July 27, 2020                       August 12, 2020
16       pursuant to Rule
17       26(a)(1)(A-D)
18
19            Further, in light of the ongoing public health crisis, the Court CONVERTS the in-
20   person ENE and CMC to video conferences. To facilitate this modification, IT IS HEREBY
21   ORDERED:
22            1.      The Court will use its official Zoom video conferencing account to hold the
23   ENE. IF YOU ARE UNFAMILIAR WITH ZOOM: Zoom is available on computers through a
24   download on the Zoom website (https://zoom.us/meetings) or on mobile devices
25   through the installation of a free app.1 Joining a Zoom conference does not require
26
27
     1 If possible, participants are encouraged to use laptops or desktop computers for the video
28   conference, as mobile devices often offer inferior performance.
                                                        2
                                                                                            20cv851-JAH(MSB)
     Case 3:20-cv-00851-JAH-MSB Document 21 Filed 07/02/20 PageID.123 Page 3 of 5

1    creating a Zoom account, but it does require downloading the .exe file (if using a
2    computer) or the app (if using a mobile device). Participants are encouraged to create
3    an account, install Zoom, and familiarize themselves with Zoom in advance of the ENE.2
4    There is a cost-free option for creating a Zoom account.
5           2.     Prior to the start of the ENE, the Court will e-mail each ENE participant an
6    invitation to join a Zoom video conference. Again, if possible, participants are
7    encouraged to use laptops or desktop computers for the video conference, as mobile
8    devices often offer inferior performance. Participants shall join the video conference by
9    following the ZoomGov Meeting hyperlink in the invitation. Participants who do not
10   have Zoom already installed on their device when they click on the ZoomGov Meeting
11   hyperlink will be prompted to download and install Zoom before proceeding. Zoom
12   may then prompt participants to enter the password included in the invitation. All
13   participants will be placed in a waiting room until the ENE begins.
14          3.     Each participant should plan to join the Zoom video conference at least five
15   minutes before the start of the ENE to ensure that the ENE begins promptly at 9:30 a.m.
16   The Zoom e-mail invitation may indicate an earlier start time, but the ENE will begin at
17   the Court-scheduled time.
18          4.     Zoom’s functionalities will allow the Court to conduct the ENE as it
19   ordinarily would conduct an in-person ENE. That is, the Court will begin the ENE with all
20   participants joined together in a main session. After an initial discussion in the main
21   session, the Court will divide participants into separate, confidential sessions, which
22   Zoom calls Breakout Rooms.3 In a Breakout Room, the Court will be able to
23   communicate with participants from a single party in confidence. Breakout Rooms will
24
25
26   2 For help getting started with Zoom, visit: https://support.zoom.us/hc/en-us/categories/200101697-
27   Getting-Started.
     3
       For more information on what to expect when participating in a Zoom Breakout Room, visit:
28   https://support.zoom.us/hc/en-us/articles/115005769646
                                                      3
                                                                                          20cv851-JAH(MSB)
     Case 3:20-cv-00851-JAH-MSB Document 21 Filed 07/02/20 PageID.124 Page 4 of 5

1    also allow parties and counsel to communicate confidentially without the Court.
2          5.     No later than August 12, 2020, counsel for each party shall send an e-mail to
3    the Court at efile_berg@casd.uscourts.gov containing the following:
4                 a.     The name and title of each participant, including all parties and
5    party representatives with full settlement authority, claims adjusters for insured
6    defendants, and the primary attorney(s) responsible for the litigation;
7                 b.     An e-mail address for each participant to receive the Zoom video
8    conference invitation; and
9                 c.     A telephone number where each participant may be reached so that
10   if technical difficulties arise, the Court will be in a position to proceed telephonically
11   instead of by video conference. (If counsel prefers to have all participants of their party
12   on a single conference call, counsel may provide a conference number and appropriate
13   call-in information, including an access code, where all counsel and parties or party
14   representatives for that side may be reached as an alternative to providing individual
15   telephone numbers for each participant.)
16         6.     All participants shall display the same level of professionalism during the
17   ENE and be prepared to devote their full attention to the ENE as if they were attending
18   in person. Because Zoom may quickly deplete the battery of a participant’s device, each
19   participant should ensure that their device is plugged in or that a charging cable is
20   readily available during the video conference.
21         7.     If the case does not settle during the ENE, the Court will hold the CMC
22   immediately following the ENE with counsel only.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                    4
                                                                                     20cv851-JAH(MSB)
     Case 3:20-cv-00851-JAH-MSB Document 21 Filed 07/02/20 PageID.125 Page 5 of 5

1          8.    All procedures and requirements set forth in the Court’s Order Setting ENE
2    and CMC [ECF No. 17] remain in place, except as explicitly modified by this Order.
3          IT IS SO ORDERED.
4    Dated: July 2, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 5
                                                                                20cv851-JAH(MSB)
